743 N.W.2d 874 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jeffrey Slade TAFIL, Defendant-Appellant.
Docket No. 135078. COA No. 279639.
Supreme Court of Michigan.
January 30, 2008.
On order of the Court, the application for leave to appeal the September 10, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the trial court for resentencing regarding OV 2.